In an action to recover damages for wrongful death and conscious pain and suffering, defendants appeal, as limited by their briefs, from so much of an order of the Supreme Court, Nassau County, dated September 10, 1976, as, in the interests of justice, granted plaintiff’s motion for a special preference. Order reversed insofar as appealed from, without costs or disbursements, and motion denied. In our opinion, it was an improvident exercise of discretion to grant a preference since the papers submitted on plaintiff’s behalf fail to sufficiently establish his indigency (cf. Lucas v Gorey, 26 AD2d 557). Moreover, no sufficient reason has been shown for plaintiff’s lack of employment. Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.